                                                                                                                           FILED
                   Case 2:19-cv-00143-KHR Document 39 Filed 11/23/20 Page 1 of 1


                                                    OFFICE OF THE CLERK
                                UNITED STATES DISTRICT COURT                                                         4:47 pm, 11/23/20


                                                   For The District of Wyoming                                    Margaret Botkins
                                                                                                                   Clerk of Court

                                                                                                                      Jon Bastian
Margaret Botkins                                                                                                   Chief Deputy Clerk
  Clerk of Court



                                                       November 23, 2020

   Chris Wolpert, Clerk of Court
   United States Court of Appeals for the 10th Circuit
   Byron R. White Courthouse
   1823 Stout Street
   Denver, Colorado 80257

              Re:      Safeway Stores 46 Inc v. WY Plaza LC
                       District Court Case Number: 2:19-cv-00143-KHR
                       Notice of Appeal filed: 11/23/2020
                       $500.00 fee was paid * $5.00 fee was paid; Receipt # CHY033883

   Dear Mr. Wolpert:

           Attached are documents filed in connection with the Notice of Appeal in this case, which will
   constitute the preliminary record on appeal:

              ! Copy of the district court docket entries.

              ! Copy of the notice of amended appeal.

              ! Copy of the district court's final judgment or order(s) from which the appeal is taken, as follows:

   [37] JUDGMENT in favor of Defendant by the Honorable Margaret Botkins, Clerk of Court.


              If any thing further is required, please let me know.

                                                                      Sincerely,

                                                                      MARGARET BOTKINS
                                                                      Clerk of Court

                                                                By:   Tiffany Dyer
                                                                      Deputy Clerk
   Attachment(s)




             The procedures and appeal forms may be obtained from the U.S. Court of Appeals website at:
                                             www.ca10.uscourts.gov


          2120 Capitol Avenue, Room 2131 z Cheyenne, WY 82001            111 South Wolcott, Suite 121 z Casper, WY 82601
                   (307) 433-2120 z Fax: (307) 433-2152                       (307) 232-2620 z Fax: (307) 237-0014
